UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7123



ANGELA MARIA DOZIER,

                                              Plaintiff - Appellant,

          versus


PAULA SIMMONS, Work Release Supervisor; ANGIE
EDMONDS, Store Manager, McDonalds; MCDONALD’S
RESTAURANT, #4138,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-200)


Submitted:   February 8, 2006            Decided:   February 27, 2006


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angela Maria Dozier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Angela Maria Dozier seeks to appeal the district court’s

order    dismissing   two   defendants     from    her   civil   action   and

proceeding with the remaining defendant.           This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Dozier seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.      Accordingly,    we   dismiss     the    appeal   for   lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                  - 2 -